Title: To Thomas Jefferson from Joseph Martin, 7 February 1781
From: Martin, Joseph
To: Jefferson, Thomas



Sir
Febr. the 7th 1781

I hope you will Excuse the shortness of this as I accedenttally met the Barer on the Road having no more paper Can only inform your Excellency that I have in my Care 15 Indian prisoners and 12 others that Come in of their own Choice Expecting to be maintaind by the publick. Should be glad you would Direct me what is to be Done with them and in what manner they are to be supported. Part of those that Came in have Renderd singular services to the states and are still Willing to Do so. If approvd of by you I Can send one of them to the Nation who will Return with Certain Inteligance by which means we shall have it in our power to Counteract their hostile Intentions or Treat with them which Ever your Excellency shall think best as I am Convincd I Can Draw part if not all of the old Towns to our Interest as they find they have been Decieved once more by the English. The Hanging Maw in open Council Declard against the Warr and Told them if they attemptd  to Join the English he would Immediately Remove himself and his Town and live amonst the white people which he attempted by sending a flag to us but some of our Disorderly men Kill’d the Two fellows that Brought the flag which prevented our speaking to the Hanging Maw but I Believe it is still in my power to Bring him in with all his Town which Consists of about 400 souls and if approvd of by Government I think they would be Willing to live at the Island till the End [of] this Warr. I Beg you will let me Know what is to be Done as soon as possible.
I am Sr your most ob Svt,

Jos Martin

